IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                              November 17, 2011 Session

   CONOLY BROWN, ET AL. v. METROPOLITAN GOVERNMENT OF
       NASHVILLE AND DAVIDSON COUNTY, TENNESSEE

                         Circuit Court for Davidson County
                   No. 10C2390 Amanda Jane McClendon, Judge


                 No. M2011-01194-COA-R3-CV - Filed June 21, 2013


The Metropolitan Council adopted a series of three ordinances that (1) created a new zoning
classification called Specific Planning (SP); (2) rezoned over 700 parcels of property to SP
zoning; and (3) amended permitted uses in SP zones to exclude certain types of financial
services, specifically check cashing services not part of a bank. The plaintiffs owned
property on which that type of service was conducted and another parcel on which they
intended to conduct the excluded services. Their parcels were among those rezoned as SP.
We reverse the trial court’s holding that the plaintiffs’ challenge should have been brought
as a common law writ of certiorari action because the act of rezoning by amending the zoning
ordinance is a legislative act which is reviewable in a declaratory judgment action. We also
hold that the ordinance rezoning the 700 parcels was invalid because it was not consistent
with the enabling ordinance creating the SP classification.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Reversed and Remanded

P ATRICIA J. C OTTRELL, P.J., M.S., delivered the opinion of the court, in which F RANK G.
C LEMENT, J R. and RICHARD H. DINKINS, JJ., joined.

Peter H. Curry, Nashville, Tennessee, for the Appellants, Conoly Brown, David Hood, and
Tennessee Quick Cash, Inc.

Kathryn S. Evans, Cynthia E. Gross, and Jason P. Bobo, Nashville, Tennessee, for the
Appellee, the Metropolitan Government of Nashville and Davidson County, Tennessee.
                                          OPINION

                                      I. B ACKGROUND

       The plaintiffs in this case are Conoly Brown, David Hood, and Tennessee Quick Cash,
Inc. (“TQC”) (collectively, “Landowners”). Messrs. Brown and Hood own the property
located at 3100 Gallatin Pike, Nashville Tennessee (the “Property”). Messrs. Brown and
Hood are the sole shareholders of TQC, a Tennessee corporation which operates a financial
services business on the Property that provides a range of services for its customers including
check cashing, consumer loans, electronic payment of bills, telephone payment plans, and
check advances, among others. Messrs. Brown and Hood also own property located at 934
Gallatin Road which they purchased in 2007 for the purpose of opening another financial
services business providing, inter alia, check cashing, cash advances, and title loans services.

       Through a series of actions by the county legislative body, the Metropolitan Council,
the properties owned by the Landowners have been rezoned in a way that prohibits use of the
properties to provide the types of financial services they have provided and intend to provide.
This result was accomplished through several pieces of legislation, each of which is briefly
described below.

       A. Creation of New Zoning Classification

       In 2005 the Metropolitan Government of Nashville and Davidson County, Tennessee
(“Metro”) created a new zoning classification known as “Specific Planning” (“SP zoning”).
The classification was created through the Metro Council’s adoption of Ordinance No.
BL2005-762, now codified as Section 17.40.105 [Specific Plan – Purpose and intent] and
Section 17.40.106 [Development plan]. Section 17.40.105 sets forth the purpose and intent
of the SP zoning:

       The specific plan (SP) district is an alternative zoning process that may permit
       any land uses, mixture of land uses, and alternative design standards, as may
       be required to address the unique characteristics of an individual property
       through a site specific plan. In return, a SP district requires the site specific
       plan to be designed such that, at a minimum, the location, integration and
       arrangement of land uses, buildings, structures, utilities, access, transit,
       parking, and streets collectively avoid monotony, promote variety, and yield
       a context sensitive development. The site specific plan must comply with the
       building, fire and life safety codes adopted by the Metropolitan Government.




                                              -2-
       B. Rezoning of Gallatin Pike Corridor to SP Zoning

       On July 23, 2007, the Metro Council approved Ordinance No. BL2007-1523, the
stated purpose of which was to “chang[e] various zoning districts to SP zoning, various
properties located along Main Street and Gallatin Pike (263.71acres), to regulate land uses
and establish sign and development standards . . . .” The specific plan adopted by this
ordinance was titled The Gallatin Pike Improvement District Specific Plan (the “GPIDSP”).

        This plan rezoned 766 parcels of land located along the Main Street and Gallatin Pike
corridor, running from South Fifth Street in East Nashville north to Briley Parkway in
Madison. Prior to the enactment of this ordinance these 766 properties had various zoning
classifications; for example, some properties were zoned for residential use and some were
zoned for commercial use. As a result of Ordinance BL2007-1523, all 766 properties were
rezoned as SP zoning. Both the Landowners’ properties are located within this corridor and
are subject to this ordinance.

        The GPIDSP contained a section entitled “Excluded Uses,” and among the thirty-one
uses that were specifically excluded from the Main Street and Gallatin Pike Corridor Plan
is “Title loan.”

       C. Addition of Excluded Uses in SP Zoned Property

       On October 14, 2008, the Metro Council approved Ordinance No. BL2008-169, which
added five new use definitions to the zoning regulations: “financial institution,” “check
cashing,” “pawnshop,” “title loan,” and “cash advance.” “Financial institution” was defined
as “an establishment [that] provides a variety of financial services, including generally,
banks, credit unions, and mortgage companies.” “Check cashing,” “title loan,” “pawnshop,”
and “cash advance” were all defined “as regulated by Title 45 . . . of the Tennessee Code
Annotated.”

       Check cashiers are licensed under Title 45, Chapter 18; title loan lenders are licensed
pursuant to Title 45, Chapter 15, and cash advance lenders are governed by Title 45, Chapter
17. The Landowners contend that the only reason for adopting these new definitions was to
distinguish between mainline banks that cashed checks for a fee, made short term cash
consumer loans, and made automobile loans secured by the vehicle’s title, from the other
businesses providing the same services, like TQC, so that these latter businesses could be
prohibited in the GPIDSP.1


       1
           The drafters of the GPIDSP apparently intended to exclude title loans, check cashing, and cash
                                                                                             (continued...)

                                                    -3-
      As stated earlier, the result of these ordinances was to prohibit businesses, other than
banks, which make title loans, cash checks, and make cash advances, as defined by
ordinance, from being located in the Gallatin Pike Corridor, including the two properties
owned by Landowners.

                                II. P ROCEEDINGS IN T RIAL C OURT

        Landowners filed a petition for declaratory judgment in the circuit court of Davidson
County, in which they challenged the legitimacy of Ordinance Nos. BL2005-762, BL2007-
1523, and Substitute BL2008-198.2 They sought a declaration (1) that Ordinance No. 2007-
1523, establishing the GPIDSP, be declared null and void because it purported to enact
zoning amendments that go beyond the changes envisioned, described, and authorized by the
ordinance creating the SP Zoning classification and was adopted in violation of the
requirements of that ordinance; (2) that Ordinance No. BL2008-169, purporting to define a
difference between a financial institution and check-cashiers, cash advance, and title loan
companies, be declared null and void; and (3) that the portion of the GPIDSP Plan
prohibiting the uses Landowners engage in, including making title loans, cash advances, and
check cashing, be declared null and void because the ordinances that restrict their rights to
use their property lack any reasonable or rational basis, thereby violating their constitutional
rights to due process and equal protection of the law.

        Upon motion by the Metropolitan Government, the trial court dismissed the petition
in its entirety. In its Memorandum Opinion granting the dismissal, the trial court addressed
each of the arguments raised by Landowners. The court held that the Landowners were


        1
            (...continued)
advances from the acceptable uses in the area covered by the GPIDSP, but only included “title loans” in the
list of excluded uses. This oversight was later corrected when the Metro Council amended the GPIDSP to
include “check cashing” and “cash advances” as excluded uses in the area through Substitute Ordinance BL-
198 and BL2007-1523. According to Landowners, the “new plan” referenced in Substitute Ordinance No.
BL2008-198 did not include the prohibitions of check cashing, pawn shops, and cash advance uses as it was
meant to do. This led to an amended Substitute Ordinance No. BL2008-198 to fix the error of the earlier
substitute ordinance.
        2
          One contention made by Landowners was that the adoption of Ordinance No. BL2005-762 (creating
SP zoning classification) was ultra vires and, therefore, void or voidable because the Metro Council lacked
the requisite delegated authority to adopt SP zoning districts. In reliance on Tenn. Code Ann. §§ 13-7-201(a)
[Grant of power], 13-7-103 [Purposes of zoning regulations], 13-4-310 [Power of municipal planning
commission to promulgate provisions for development], and 13-3-413 [Power of regional planning
commission to promulgate provisions for development], the trial court held the enactment of BL2005-762
was “a valid exercise of power and purpose by Metro.” Landowners do not challenge this holding on appeal.

                                                    -4-
required to challenge Ordinances No. BL2007-1523 and BL2008-198 by writ of certiorari,
rather than by a petition for declaratory judgment, and that the time had passed for the filing
of a petition for writ of certiorari. The court acknowledged that the resolution of this issue
required it to determine whether Metro Council had engaged in an administrative or a
legislative function when it adopted Ordinance No. BL2007-1523. The trial court
determined the adoption of BL2007-1523 and BL2008-198 were “administrative decisions
because Metro applied previously established criteria set forth in Ordinance 2005-762
(codified at Metropolitan Code §17.40.105 et seq.).”

        Finally, the trial court addressed the challenge to Ordinance No. BL2008-169, which
defined some of the permitted and prohibited uses in the area covered by the GPIDSP.
Concluding that the Landlords “cannot show that Metro’s ordinance is not reasonably related
to a legitimate government interest,” the court dismissed this challenge as well.

            III. M ETHOD FOR C HALLENGING M ETRO C OUNCIL’S R EZONING

       On appeal, the Landowners challenge the validity of the ordinance applying the SP
zoning classification to their properties as part of the rezoning of 766 parcels in the creation
of the Gallatin Pike Improvement District Specific Plan. The trial court did not rule on this
issue because it found that the Landowners could not bring this claim in a declaratory
judgment action but, instead, were required to bring it in an action under the common law
writ of certiorari. Therefore, we must first review that decision by the trial court.

       The distinction between the avenues for access to the courts to review local
       land use decisions was explained by the Tennessee Supreme Court in 1983 in
       Fallin v. Knox County Bd. of Com’rs, [656 S.W.2d 338 (Tenn. 1983)], wherein
       the Court established the rules to be applied:

              It is our opinion that an action for declaratory judgment, as
              provided by T.C.A. §§ 29-14-101 – 29-14-113, rather than a
              petition for certiorari is the proper remedy to be employed by
              one who seeks to invalidate an ordinance, resolution or other
              legislative action of county, city or other municipal legislative
              authority enacting or amending zoning legislation.

                                             ***

              We wish to point out, however, that the remedy of certiorari
              provided by T.C.A. §§ 27-8-101, 27-9-101--27-9-113 will
              continue to be the proper remedy for one who seeks to overturn

                                              -5-
              the determination by Board of Zoning Appeals as provided by
              T.C.A. § 13-7-106 et seq. and T.C.A. § 13-7-205 et seq. This
              distinction in remedies is made because the determinations made
              by a Board of Zoning Appeals are administrative
              determinations, judicial or quasi-judicial in nature, and are
              accompanied by a record of the evidence produced and the
              proceedings had in a particular case, whereas, the enactment of
              ordinances or resolutions, creating or amending zoning
              regulations, is a legislative, rather than an administrative, action
              ....

Moore & Associates, Inc. v. West, 246 S.W.3d 569, 575 (Tenn. Ct. App. 2005) (quoting
Fallin v. Knox Cnty. Bd. Of Comm’rs, 656 S.W.2d at 342).

        The distinction made by the courts is rooted in the two separate statutory grants of
authority to local governments regarding land use. The Tennessee General Assembly has
delegated to local governments the authority to regulate use of private property through
zoning ordinances. Lafferty v. City of Winchester, 46 S.W.3d 752, 757 (Tenn. Ct. App.
2001). The General Assembly has also delegated to local officials the authority to apply and
enforce zoning ordinances through the exercise of the police power to protect the health,
safety, and welfare of their citizens. Hoover, Inc. v. Metropolitan Bd. of Zoning Appeals, 955
S.W.2d 52, 54 (Tenn. Ct. App. 1997).

       The basic test for distinguishing between an administrative act and a legislative act
is whether the challenged action involves making law or enforcing existing law. McCallen
v. City of Memphis, 786 S.W.2d 633, 639 (Tenn. 1990) (holding the test for determining
whether the governmental action is legislative or administrative is whether it “makes new law
or executes one already in existence.”)

       The Landowners herein argue that Ordinance No. BL2007-1523, on its face and in its
application, is a rezoning ordinance that is legislative in nature and, therefore, reviewable by
a declaratory judgment action. The summary or purpose paragraph of the ordinance in
question provides:

       An ordinance to amend Title 17 of the Metropolitan Code of Laws, the Zoning
       Ordinance of the Metropolitan Government of Nashville and Davidson
       County, by changing from various zoning districts to SP zoning, various
       properties located along Main Street and Gallatin Pike (263.71 acres), to
       regulate land uses and establish sign and development standards, all of which
       is described herein.

                                              -6-
        The body of the ordinance, in pertinent part, also provides:

        Section 1. That Title 17 of the Code of Laws of the Metropolitan Government
        of Nashville and Davidson County, is hereby amended by changing the
        Official Zoning Map for Metropolitan Nashville and Davidson County, which
        is made a part of Title 17 by reference, as follows:

        By changing various zoning districts to SP zoning. . . .

        Section 2. . . . the Metropolitan Clerk is hereby authorized and directed, upon
        the enactment and approval of this ordinance, to cause the change to be made
        on . . . said Official Zoning Map . . . and to make notation thereon of reference
        to the date of passage and approval of this amendatory ordinance.

       This language makes it clear that the Ordinance was a re-zoning ordinance, amended
the existing zoning ordinance, and required changes in the official zoning map. Each of
these descriptions qualifies the ordinance as a legislative action.

        The authority to establish land use limitations, through zoning, is delegated to the
local legislative body. Tenn. Code Ann. § 13-7-201 (chief legislative body of municipality);
Tenn. Code Ann. § 13-7-101 (the county legislative body).3 Once a zoning ordinance is
enacted, any amendment to the ordinance, including the official maps, requires legislative
action. Tenn. Code Ann. § 13-7- 204; Tenn. Code Ann. § 13-7- 105 (“The county legislative
body may, from time to time, amend the number, shape, boundary, area or any regulation of
or within any district or districts or any other provision of any zoning ordinance”). State
statutes also require that the local legislative body authenticate, compile, update, maintain,
and make available to the public the zoning ordinance, map, and all amendments. Tenn.
Code Ann. § 13-7- 119; Tenn. Code Ann. § 13-7- 212.

       Thus, the authority to enact and amend a zoning ordinance and accompanying map
has been delegated exclusively to the local legislative body. Such acts require adoption by
the legislative process, including certain statutorily mandated procedures. There exists no




        3
          State enabling statutes require that the local planning commission certify a zone plan to the
legislative body, which is then required to follow certain procedures before it enacts the plan, which includes
text and/or maps. Tenn. Code Ann. § 13-7-104; Tenn. Code Ann. § 13-7-202 (“Whenever the planning
commission of the municipality makes and certifies to the chief legislative body a zoning plan, including
both the full text of a zoning ordinance and the maps, representing . . . .”)


                                                     -7-
authority for an administrative body or officer to enact or amend a zoning ordinance, and
such actions are never administrative in nature.

        Accordingly, it is universally held that adoption or amendment of a zoning ordinance
and amendment of the official zoning map are legislative acts. See Ball v. Jones, 132 So. 2d
120, 123 (Ala. 1961) (municipal authorities act in legislative capacity in enacting or
amending zoning ordinance or rezoning certain area); Fritz v. City of Kingman, 957 P.2d 337,
338 (Ariz. 1998) (passage of zoning ordinance is legislative act); Konigsberg v. Board of
Aldermen of City of New Haven, 930 A.2d 1, 17-18 (Conn. 2007) (amending zoning
ordinance and zoning map constitute legislative acts); Hume v. Franklin Cnty. Fiscal Court,
276 S.W.3d 748, 752 (Ky. 2008) (decision to rezone and decision to amend zoning map are
both legislative functions); Summerwind Cottage, LLC v. Town of Scarborough, 61 A.3d
698, 702 (Me. 2013) (drawing of zoning map boundary lines is legislative, not
administrative, function); Richmarr Holly Hills, Inc. v. Am. PCS, L.P., 701 A.2d 879, 893
(Md. Ct. Spec. App. 1997) (adopting zoning map is quintessentially legislative function);
City of Monett, Barry Cnty. v. Buchanan, 411 S.W.2d 108, 113-14 (Mo. 1967) (legislative
body is entrusted with sole power to enact comprehensive zoning or rezoning ordinance);
Application of Frank, 164 S.W.2d 215, 216 (Neb. 1969) (zoning ordinance constitutes
exercise of legislative function and city council that adopts rezoning ordinance amending
general zoning ordinance acts in legislative capacity); Munch v. City of Mott, North Dakota,
311 N.W.2d 17, 22 (N.Dak. 1981) (enactment of zoning ordinance is legislative function);
Schlagheck v. Winterfeld, 161 N.E.2d 498, 504 (Ohio 1958) (board of township trustees act
in legislative capacity when adopting or amending zoning regulation or ordinance); O’Rourke
v. City of Tulsa, 457 P.2d 782, 784-85 (Okla. 1969) (enacting or amending zoning ordinance
is legislative function); Maynard v. Beck, 741 A.2d 866, 872 (R.I. 1999) (municipality
enacting zoning ordinance is acting in legislative capacity); City of Pharr v. Tippitt, 616
S.W.2d 173, 175 (Tex. 1981) (enacting and amending zoning ordinances are exercises of
municipality’s legislative powers); Bradley v. Payson City Corp., 70 P.3d 47, 51 (Utah 2003)
(legislative zoning decisions involve determination and enactment of zoning policies and
cannot be delegated to other governmental bodies); Sampson v. Karnes, 415 S.E.2d 610, 612
(W.Va. 1992) (enactment of zoning ordinance is legislative function); Quinn v. Town of
Dodgeville, 364 N.W.2d 149, 157 (Wis. 1985) (because zoning is legislative act, rezoning
by amending an ordinance is also legislative in nature).

       The Tennessee Supreme Court has similarly recognized the unquestionably legislative
nature of such actions. “[Z]oning ordinances and their amendments are clearly legislative
acts and subject to attack by a complaint for declaratory judgment . . . .”, McCallen, 786




                                            -8-
S.W.2d at 639 (citing 8A E. McQuillin, The Law of Municipal Corporations, §10.06 at 995
3rd ed. (1986)).4

        Accordingly, we hold that the enactment of Ordinance No. BL2007-1523, which
rezoned 766 parcels and amended the zoning ordinance, was a legislative act and, therefore,
subject to judicial scrutiny through an action for declaratory judgment. Therefore, we reverse
the trial court’s judgment dismissing the action on the basis it was required to be brought as
a common law writ of certiorari action.

                            IV. V ALIDITY OF R EZONING O RDINANCE

        Landowners assert that Ordinance No. BL2007-1523, which created the GPIDSP and
rezoned a large number of parcels, was invalid.5 The primary reason, they assert, is that it
does not comply with the enabling ordinance, i.e., the ordinance that created the new zoning
classification, Specific Planning (“SP”).

        In order to decide this issue, it is necessary to examine the nature of the SP zoning
classification. “Zoning is the regulation by the municipality of the use of land within the
community, and of the buildings and structures which may be located thereon, in accordance
with a general plan and for the purposes set forth in the enabling statute.” 1 Rathkopf’s The
Law of Zoning and Planning § 1:3 (4th ed.). Early zoning ordinances generally created
various zones or districts within the local city or county and assigned a specific type of
zoning, or a specific zoning classification, to each district. The zoning classification, inter
alia, limited the types of uses available to land within the district.


        4
         Metro has argued that this court should apply the test enunciated in some opinions to determine
whether a governmental land use decision is administrative or legislative, i.e., “whether the enabling
ordinance provides sufficient standards to preclude the exercise of unbridled discretion. In order to qualify
as an administrative, judicial, or quasi-judicial act, the discretionary authority of the government body must
be exercised within existing standards and guidelines.” McCallen, 786 S.W.2d at 639. Metro argues that
the ordinance establishing the new zoning classification provided sufficient standards and guidelines to allow
the Council to determine that the GPIDSP met those standards. Landowners point out that Ordinance No.
BL2005-762, the “enabling ordinance,” contains no standards or criteria by which to guide the Metro Council
in deciding whether to approve the proposed GPIDSP. Rather, section 4 of the ordinance provides that the
“Development standards shall be as specifically listed in the site specific SP ordinance.” We need not
resolve this issue, however, because the test urged by Metro simply does not apply to the enactment or
amendment of zoning ordinances, which is clearly a legislative act.
        5
         Landowners also argue that the effect of the ordinances, i.e., to eliminate specified uses carried on
by their businesses while allowing the same service when performed by a “financial” institution is
discriminatory. In other words, they assert that the distinction has no rational basis and, therefore, the
enactments should be set aside. Because of our decision herein, we need not address this issue.

                                                     -9-
        The concept of zoning as embodied in early zoning codes was fairly simple
        and straightforward, as were the codes themselves. The municipality was
        divided geographically into several different use districts, usually residential,
        business, and industrial, with a specification of what uses were allowed in
        these respective districts. The codes then imposed fixed restrictions such as
        height, bulk, and setback, among others, on the uses allowed in each district.
        Use districts generally were, and still are, set out on an official zoning map
        with corresponding allowed uses and restrictions described, as they still are
        today, in the accompanying zoning code.

Id.6

       More recently, however, local governments have employed other or additional zoning
techniques, generally to provide more flexibility and more control. 1 Rathkopf’s The Law
of Zoning and Planning § 1:14 (4th ed.). In fact, procedures providing flexibility and
discretion have become the trend and not the exception.7 Id. Zoning measures have evolved
away from Euclidian zoning into a process involving individualized and detailed
discretionary review of any significant development application.

       Among the techniques that provide flexibility and control of development detail is the
“floating zone.” Sheridan v. Planning Bd., 266 A.2d 396 (Conn. 1969) (stating that a
floating zone “meets the need for flexibility in modern zoning ordinances.”); 3 Rathkopf’s
The Law of Zoning and Planning § 45:1 (4th ed.); 101A C.J.S. Zoning and Land Planning
§ 41. Metro’s SP zoning classification, as described in the ordinance creating it, is a floating
zone.

        [A] “floating zone” is . . . defined as a two-step zoning technique whereby a
        municipality first creates a particular use district in its zoning regulation so that
        the zone is said to “float” over the entire municipality until at some future
        time, in a second step, the municipality amends its zoning regulations and map
        to locate, or “settle” the zone on a particular parcel of land. The first step


        6
         This type of zoning has become known as “Euclidian zoning,” because it is the type of zoning that
was challenged in Village of Euclid, Ohio v. Ambler Realty Co., 272 U.S. 365, 387–89, 47 S. Ct. 114, 71 L.
Ed. 303 (1926), wherein the United States Supreme Court upheld the constitutionality of zoning.
        7
         Procedures in wide use that involve flexibility and individualized review include a floating zone or
planned development application, a site plan or design review process, or a special permit or conditional use
application. 1 Rathkopf's The Law of Zoning and Planning § 11:4 (4th ed.). The Planned Unit Development
(PUD) zoning classification is generally considered a type of floating zone.


                                                    -10-
       makes the floating zone available and the second step places it on the land by
       a rezoning action, ordinarily at the request of an individual property owner.

80 A.L.R. 3d 95 § 1[a]. Another statement describing a floating zone reads:

       A floating zone is a special detailed use district of undetermined location in
       which the proposed kind, size and form of structures must be preapproved. It
       is legislatively deemed compatible with the area in which it eventually locates
       if specified standards are met and the particular application is not
       unreasonable. A floating zone is a device permitting the establishment of
       tracts of parcels of land in a specialized use category in accord with the
       comprehensive plan, without predetermining the exact location by leaving that
       decision to future needs and demands of a community as they are recognized
       from time to time. A floating zone is initiated on the instigation of a
       landowner within the district rather than that of the legislative body. . . . If the
       zoning body, acting in its legislative capacity, determines that all relevant
       criteria and conditions have been or can be met, the zone change is approved
       and the zone floats down upon the designated area to establish physical
       boundaries.

8 McQuillin Mun. Corp. § 25:100 (3d ed.), see Sheridan v. Planning Board, 266 A.2d 396
(Conn. 1969) (using this definition).

        Thus, the floating zone procedure establishes a site-specific rezoning and development
process with some typical characteristics. It is initially created, or made possible, as a use
classification not initially delineated on a zoning map, but one that may later be established
on the zoning map by rezoning. Thus, it involves a two-step process wherein the legislative
body first creates the classification or special use district with an undetermined location.
After the first step, a floating zone exists in the text of the zoning code but not on the zoning
map. In the second step the legislative body applies that classification to a specific site or
parcel by rezoning that parcel at the request or initiation of the owner. It generally requires
a site-specific development plan showing proposed size and form of structures and other
development details, a review of the site-specific plan by the planning commission, and
approval by the legislative body for rezoning. Sometimes, conditions or restrictions are
imposed for the rezoning. If rezoning is approved, a zoning amendment places the floating
zone on the specific location or parcel on the zoning map. 1 Rathkopf’s The Law of Zoning
and Planning § 1:14 (4th ed.); 3 Rathkopf’s The Law of Zoning and Planning §§ 38:5, 45:1,
45:2 (4th ed.).




                                              -11-
        In the case before us, the SP classification was created through the Metro Council’s
adoption of Ordinance No. BL2005-762, now codified as Section 17.40.105 [Specific Plan
– Purpose and intent] and Section 17.40.106 [Development plan]. This ordinance is the
enabling legislation for any future action to rezone property to SP. Section 17.40.105 sets
forth the purpose and intent of the SP zoning:

       The specific plan (SP) district is an alternative zoning process that may permit
       any land uses, mixture of land uses, and alternative design standards, as may
       be required to address the unique characteristics of an individual property
       through a site specific plan. In return, a SP district requires the site specific
       plan to be designed such that, at a minimum, the location, integration and
       arrangement of land uses, buildings, structures, utilities, access, transit,
       parking, and streets collectively avoid monotony, promote variety, and yield
       a context sensitive development. The site specific plan must comply with the
       building, fire and life safety codes adopted by the Metropolitan Government.

        Section 17.40.106B addresses the application process for applicants seeking SP
classification:

       Application Submittal. Following the pre-application conference, an
       applicant may submit a rezoning application for the SP district
       accompanied by a development plan in a form and content established by the
       planning commission, along with a processing fee. At a minimum, the
       development plan shall consist of written text, exhibits, and plans in a report
       format that describes existing conditions, the purpose and intent of the site
       specific SP, the plan’s consistency with the principles and objectives of the
       General Plan, a design plan for the development, a list of allowable land
       uses, illustrations of proposed building types, site specific development
       standards, and a development phasing and construction schedule. . . .

       Further, Section 17.40.106C specifies:

       Adoption of a SP district shall not relieve any property owner from full
       compliance with the adopted regulations and guidelines of the applicable
       redevelopment or historic overlay guidelines. Within a SP district, all
       development shall be consistent with the requirements of the SP district as well
       as any adopted redevelopment or historical overlay district, whichever is more
       restrictive.




                                             -12-
      Section 17.40.106I addresses the review procedures for an applicant seeking SP
zoning:

       Review of a Development Plan. The specific plan district is not intended for
       speculative development projects, but represents the applicant’s firm
       intention to develop according to a master development plan in a single
       development operation, or in a phased series of development operations
       according to a development schedule submitted in accordance with
       Section 17.40.106.B.      The planning commission shall review each
       development plan within a SP district four (4) years from the date on which it
       was approved by the metropolitan council, and every four (4) years hence until
       the development plan has been deemed by the planning commission to be
       complete according to the approved development concept.

       This language makes it clear that SP designation is applicable to a specific site,
requires specific development plans for the specific site, and must be initiated by an
applicant landowner or person possessing an interest in the land. “The practical effect of a
floating zone ordinance usually is to require as a first step that a developer apply to an
administrative zoning body for approval of a specific development plan involving a use or
uses permitted by the ordinance.” 3 Rathkopf’s The Law of Zoning and Planning § 45:2 (4th
ed.).

        Any applicant for SP rezoning must have a “firm intention” at the time of application
to develop the site according to plans and schedules approved by Metro. The ordinance
requires a high degree of specificity and detail in the proposed development plan for a
particular piece or property or development. The ordinance also clearly states that in an SP
zone “any land uses, mixture of land uses, and alternative design standards” may be
permitted. While the development of an SP-zoned site must comply with any redevelopment
or historical overlay district requirements, it is not required to comply with uses available in
the zone existing at the time of the placement of the SP rezoning on the zoning map.

       A review of Ordinance No. BL2007-1523, which purported to rezone 766 parcels to
SP and create the GPIDSP, demonstrates that it does not comply with the ordinance that
creates and allows SP zoning. The rezoning ordinance is not directed at a specific site and
does not approve a site specific development plan that includes “written text, exhibits, and
plans in a report format that describes existing conditions, the purpose and intent of the site
specific SP, the plan’s consistency with the principles and objectives of the General Plan, a
design plan for the development, a list of allowable land uses, illustrations of proposed
building types, site specific development standards, and a development phasing and
construction schedule,” as is required by the enabling ordinance.

                                              -13-
        Further, the SP rezoning was not initiated by an applicant, but instead was initiated
by members of the Council. Consequently, there was no application or development plan
that “represents the applicant’s firm intention to develop according to a master development
plan in a single development operation, or in a phased series of development operations
according to a development schedule submitted,” as required by the enabling legislation.

       Instead, the GPIDSP provides:

       Final site plans shall be submitted in the future for any development within the
       boundary of the SP. Final site plans shall consist of construction plans that
       fully demonstrate compliance with the SP and shall specifically describe the
       nature and scope of development to serve as the basis for the issuance of
       permits by the Codes Department and all other applicable Metro departments.

       Prior to applying for a building permit, applicants shall submit to the Planning
       Department four complete sets of final construction documents, including site
       plan and landscape plan, for review and approval prior to the issuance of
       permits.

       Applicants are encouraged to work with Planning staff early in the design and
       development process. Where obvious physical constraints exist on a site
       within the SP, Metro Planning staff will review alternative design solutions as
       they relate to the intent of the SP for that subdistrict. . . .

       Because Ordinance No. BL2007-1523 does not comply with the ordinance creating
and authorizing the use of the Specific Plan zoning classification, the attempted rezoning of
766 parcels was invalid. Ordinance No. BL2007-1523 was not effective to accomplish the
rezoning to SP.

       Costs on appeal are taxed to the Appellee, the Metropolitan Government of Nashville
and Davidson County, and the case is remanded to the Circuit Court of Davidson County for
any further proceedings that may be necessary.




                                                    _____________________________
                                                    PATRICIA J. COTTRELL, JUDGE




                                             -14-